EXHIBIT 10(xvi)

CRESCENT STATE BANK

DIRECTORS’ COMPENSATION PLAN

By a vote of the Board of Directors of Crescent State Bank, (hereinafter
referred to as the “Bank”) on the 22nd day of February, 2005, the Bank has
established the Crescent State Bank Directors’ Compensation Plan (hereinafter
referred to as the “Plan”) to allow eligible directors the opportunity to
participate in the Plan.

I. ELIGIBILITY AND PARTICIPATION

Those individuals who are members of the Board of Directors of the Bank shall be
eligible to become a participant in this Plan. A member of the Board of
Directors who chooses to participate in the Plan (hereinafter referred to as the
“Participant”) shall complete and file a written statement with the Bank
notifying the Bank of his or her election to participate in the Plan (the
“Election Form”). A copy of the Election Form is attached hereto and marked as
Exhibit A. If a Participant later chooses to discontinue participation in the
Plan, the Participant shall notify the Bank in writing.

 

II. FEES

The amounts contributed to this Plan shall be any and all fees paid to the
Participant for the Participant’s services as a director of the Bank, including
but not limited to annual fees, meeting fees, and committee fees, plus a bonus
equal to twenty-five percent (25%) of such fees (collectively, the “Fees”). Fees
contributed to this Plan shall be transferred to an account in the name of the
Participant (the “Compensation Account”) subject to the requirement of Section
IV hereof.

 

III. PURCHASING AGENT AND PARTICIPANT’S COMPENSATION ACCOUNT

 

  A. Purchasing Agent:

Concurrent with adoption of this Plan, the Bank will appoint a third party to
act as a purchasing agent (hereinafter referred to as the “Purchasing Agent”),
enter into an Agency Agreement with the Purchasing Agent and, pursuant to the
Agency Agreement and this Plan, the Bank shall transfer Participants’ Fees
(collectively, the “Contributions”) to the Purchasing Agent. With the
Contributions, the Purchasing Agent shall purchase shares of common stock of
Crescent Financial Corporation (the “Common Stock”) during the sixty days
following the receipt of the Contributions. Such purchases shall be made on the
open market or in privately negotiated transactions. The Bank shall transfer to
the Purchasing Agent the Contributions as of the day of the month or quarter on
which such Contributions would otherwise have been paid to the Participants in
the absence of the Plan.

 

  B. Purchase of Common Stock:

The purchase price per share of Common Stock purchased either on the open market
or in privately negotiated transactions will be the weighted average of the
total price paid by the Purchasing Agent for all shares that were purchased by
the Purchasing Agent in respect of a particular calendar quarter (the “Market
Price Average”).

 

  C. Participants’ Compensation Accounts:

The Purchasing Agent shall establish and maintain a Compensation Account on
behalf of each Participant. A Participant’s Compensation Account shall be
credited with (i) the Participant’s Fees not already invested in Common Stock,
and (ii) shares of Common Stock and any fraction thereof, which shall equal the
proportionate share of the Participant’s Fees in the total purchase price of the
Common Stock in respect of a particular quarter divided by the Market Price
Average for that quarter. Each Compensation Account of a Participant shall be
maintained by the Purchasing Agent until the assets held therein have been
distributed to or on behalf of such Participant or to the beneficiary(ies) of
the Participant. The value of the assets held in each Compensation Account shall
be calculated at least monthly by the Purchasing Agent and reported to each
Participant.



--------------------------------------------------------------------------------

  (i) Dividends: Any cash dividends paid on the Common Stock, shall be added to
the Compensation Account of each Participant and shall be utilized in the same
manner as Fees to purchase shares of Common Stock. Any stock dividends paid on
the Common Stock shall be credited to the Compensation Account of each
Participant.

 

IV. ASSET DISTRIBUTION OF PARTICIPANT’S COMPENSATION ACCOUNTS

 

  A. Asset Distribution of Participant’s Compensation Account:

Distribution of assets held in each Participant’s Compensation Account shall be
in the form of Common Stock and cash for any fractional shares held thereof. Any
Fees held in the Compensation Account not invested in Common Stock shall be
distributed to the Participant in the form of Cash. Distribution of the assets
held in a Participant’s Compensation Account shall not commence or occur until
after the first day of the calendar month following: (i) the end of a
Participant’s term of office due to resignation, removal, failure to be
re-elected or retirement; or (ii) revocation of the Plan. Promptly after such
date, the Bank shall communicate instructions in writing to the Purchasing Agent
to distribute the assets held in the Compensation Account of a Participant who
has resigned, been removed, failed to be re-elected or retired, or, in the event
the Plan is revoked, the assets in the Compensation Accounts of all
Participants.

 

  (i) Retirement: Retirement age for directors of Crescent State Bank shall be
age seventy (70) or such other date as the Participant may actually retire.

 

V. ADMINISTRATION AND CLAIMS

 

  A. Plan Administrator:

The Plan Administrator of this Plan shall be the Bank until its resignation or
removal by the Board. As Plan Administrator, the Bank shall be responsible for
the management and administration of this Plan. The Plan Administrator may
delegate to others certain aspects of the management and operational
responsibilities of this Plan including the employment of advisors and the
delegation of ministerial duties to qualified individuals.

 

  B. Claims Procedure and Arbitration:

In the event a dispute arises over assets held pursuant to this Plan and such
assets are not transferred to the Participant (or to the Participant’s
beneficiary(ies) in the case of the Participant’s death) and such claimant feels
he or she is entitled to receive the assets hereunder, then a written claim must
be made to the Plan Administrator named above, or its successor, within sixty
(60) days from the date the transfer of assets is refused. The Plan
Administrator shall review the written claim and if the claim is denied, in
whole or in part, it shall provide in writing within sixty (60) days of receipt
of such claim the specific reasons for such denial, reference to the provisions
of this Plan upon which the denial is based and any additional material or
information necessary to perfect the claim. Such written notice shall further
indicate the additional steps to be taken by claimants if a further review of
the claim denial is desired. A claim shall be deemed denied if the Plan
Administrator fails to take any action within the aforesaid sixty (60) day
period.

If a claimant desires a second review he or she shall notify the Plan
Administrator in writing within sixty (60) days of the first claim denial.
Claimants may review this Plan or any documents relating hereto and submit any
written issues and comments it deems appropriate. In its sole discretion, the
Plan Administrator shall then review the second claim and provide a written
decision within sixty (60) days of receipt of such claim. This decision shall
likewise state the specific reasons for the decision and shall include reference
to specific provisions of this Plan upon which the decision is based.

If a claimant continues to dispute the refusal to transfer assets, then that
claimant may submit the dispute to an arbitrator for final arbitration. The
arbitrator shall be selected by mutual agreement



--------------------------------------------------------------------------------

of the Bank and the claimant. The arbitrator shall operate under any generally
recognized set of arbitration rules. The parties hereto agree that they and
their heirs, personal representatives, successors and assigns shall be bound by
the decision of such arbitrator with respect to any controversy properly
submitted to it for determination.

 

VI. COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY BODIES

No shares of Common Stock shall be issued, no certificates for shares of Common
Stock shall be delivered, no payments shall be made except in compliance with
all applicable federal and state laws and regulations (including, without
limitation, withholding tax requirements), any listing agreement with any stock
exchange to which Crescent Financial Corporation is a party, and the rules of
any domestic stock exchange on which the shares of Common Stock may be listed.
The Bank and Crescent Financial Corporation shall have the right to rely on an
opinion of counsel as to such compliance. Any certificates for shares issued to
evidence Common Stock may bear such legends and statements as the Board of
Directors of Crescent Financial Corporation may deem to be advisable to assure
compliance with federal and state laws and regulations. No Common Stock shall be
issued and no certificates shall be delivered under this Plan until Crescent
Financial Corporation and the Bank shall have received such approvals as either
may deem advisable from regulatory bodies having jurisdiction over such matters.

 

VII. MISCELLANEOUS

 

  A. Amendment or Revocation:

It is understood that, during the lifetime of the Participant, this Plan may be
amended or revoked at any time or times, in whole or in part, by the mutual
written consent of the Participant, the Bank, and the Purchasing Agent. In the
event the Plan is revoked, no additional Fees will be transferred to the
Purchasing Agent for the fiscal year in which the Plan is revoked. Distribution
of each Participants’ Compensation Account upon revocation of the Plan will be
made in accordance with Section IV.

 

  B. Gender:

Whenever in this Plan words are used in the masculine or neuter gender, they
shall be read and construed as in the masculine, feminine or neuter gender,
whenever they should so apply.



--------------------------------------------------------------------------------

  C. Effect on Other Bank Plans:

Nothing contained in this Plan shall affect the right of the Participant to
participate in or be covered by any qualified or non-qualified pension,
profit-sharing, group, bonus or other supplemental compensation or fringe
benefit plan constituting a part of the Bank’s existing or future compensation
structure.

 

  D. Headings:

Headings and subheadings in this Plan are inserted for reference and convenience
only and shall not be deemed a part of this Plan.

 

  E. Partial Invalidity:

If any term, provision, covenant, or condition of this Plan is determined by an
arbitrator or a court, as the case may be, to be invalid, void, or
unenforceable, such determination shall not render any other term, provision,
covenant, or condition invalid, void, or unenforceable, and this Plan shall
remain in full force and effect notwithstanding such partial invalidity.

 

  F. Continuation as Participant:

Neither this Plan nor the payments of any benefits hereunder shall be construed
as giving to the Participant any right to be retained as a member of the Board
of Directors of the Bank.

 

  G. Applicable Law:

This Plan shall be governed and construed in accordance with the laws of the
State of North Carolina.

IN WITNESS WHEREOF, the undersigned has executed this Plan instrument, as
amended, by authority of its Board of Directors this 19th day of October, 2005.

 

CRESCENT STATE BANK Cary, North Carolina By:  

/s/ Michael G. Carlton

  President & CEO



--------------------------------------------------------------------------------

Exhibit A

CRESCENT STATE BANK

Directors’ Compensation Plan

Election Form

 

1.   

 

   Last Name   First Name   Middle Initial   

 

       Social Security Number       

 

     Mailing Address (Street, City, State, Zip Code)     2.   

Compensation Election

 

       (a) ___ Yes, I elect to participate in the Directors’ Compensation Plan.
I understand my fees (plus a bonus equal to 25%) shall be transferred to an
account in my name at First Citizens Bank, Raleigh, North Carolina, for the
purpose of purchasing the common stock of Crescent Financial Corporation.    (b)
______No, I decline to participate in the Directors’ Compensation Plan and
choose to have my fees paid to me in cash on a quarterly basis. 3.   

Distribution

 

   

I have elected choice (a) in Item 2 above. I understand that First Citizens Bank
shall hold such assets in an account in my name until the end of my term of
office due to resignation, removal, retirement or failure to be re-elected,
whichever is earlier.

Authorization

I authorize Crescent Financial Corporation and Crescent State Bank to effect the
election designated above. I understand that this election is for the taxable
year ending December 31, 2005 and all years thereafter. If I choose to change my
election hereafter, I shall notify Crescent State Bank in writing of such
changes by filling out another Election Form.

 

 

  

 

  

Signature of Director

   Date   